Citation Nr: 0524036	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder and, if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

3.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a neck injury with symptoms of left radicular 
pain.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to an evaluation in excess of 40 
percent for residuals of a neck injury with symptoms of left 
radicular pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1995 RO decision denied the veteran's 
claim of entitlement to service connection for a respiratory 
disorder.

2.  The evidence added to the record since the April 1995 RO 
decision bears directly and substantially upon the specific 
matters under consideration regarding the claim for 
entitlement to service connection for a respiratory disorder 
and is so significant as to warrant readjudication of the 
merits of the claim on appeal.

3.  The competent and objective medical evidence of record 
preponderates against a finding that any currently diagnosed 
respiratory disorder is related to service or any incident of 
service, or to a service-connected disability.

4.  An unappealed July 1995 rating decision denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  

5.  The evidence added to the record since the July 1995 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for a bilateral knee disorder, and is not so 
significant as to warrant readjudication of the merits of the 
claim on appeal.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1995 rating decision 
that denied service connection for a respiratory disorder, is 
new and material, and the claim for service connection for a 
respiratory disorder is reopened.  38 U.S.C.A. §§ 5100-5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2004).

2.  A respiratory disorder was not incurred in or aggravated 
by the veteran's period of active military service.  38 
U.S.C.A. §§ 1110, 5100-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The July 1995 RO rating decision that denied entitlement 
to service connection for a bilateral knee disorder is final, 
and new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal is dated in April 2002.  Proper notice 
under VCAA for as to the claim regarding whether new and 
material evidence was submitted was not issued to the veteran 
until June 2004.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a June 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2002 statement of the case (SOC) and December 2002 
and March 2003 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish new and material evidence to reopen 
claims for service connection.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The Board also notes the testimony by the veteran in April 
2005, that he sought treatment for his respiratory disorder 
at the VA beginning in 2002, and also had treatment from Drs. 
H and O.  For the reasons discussed below, the Board finds 
that a remand is not necessary to make an additional request 
for these records.

First, the veteran did not indicate when he was last treated 
by VA.  VA records associated with the claims file are 
current through February 2004.  While the veteran indicated 
he first sought treatment at VA, he did not indicate that he 
sought treatment since February 2004.  Therefore, the Board 
need not remand this claim to request VA records.  
Additionally, written reports from both Dr. H and Dr. O. are 
associated with the claims file.  While this evidence 
consists mostly of written statements and not treatment 
records, the veteran was repeatedly requested, in February 
2002, December 2002, and June 2004 letters, to provide 
information and a signed release, if he wanted VA to attempt 
to obtain any private medical evidence.  He was provided with 
a VA Form 21-4142 to complete for the RO to obtain this 
information, but did not return a signed and completed form.  
Therefore, the Board finds that a remand to the RO to request 
again that the veteran provide this information would be 
futile.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Respiratory Disorder

A.  New and Material Evidence

The RO, in an unappealed April 1995 decision, denied the 
veteran's claim for service connection for a chronic 
respiratory condition.  The RO found at that time that 
medical evidence showed treatment in service was for an acute 
and transitory problem with no chronic problem shown.

The evidence of record at the time of the April 1995 decision 
that denied entitlement to service connection for a chronic 
respiratory condition includes the veteran's service medical 
records.  When examined for pre-induction in July 1957, his 
chest and lungs were normal and the veteran was found 
qualified for general military service.  When again examined 
in March 1958, the veteran's lungs and chest were normal.  A 
chest x-ray was negative and the veteran denied having 
chronic or frequent colds and shortness of breath.

In April 1958, the veteran was diagnosed with acute 
respiratory disease.  A chest x-ray showed a normal chest.  
The veteran complained of nausea and vomiting for one day.  
He had chills and a fever for one day and a non-productive 
cough.  He denied any chest pain.  The initial impression was 
an upper respiratory infection.  The veteran was treated for 
three days and then returned to duty.

When examined for separation in January 1960, the veteran's 
lungs and chest were normal.  A chest x-ray was normal.  He 
denied having a history of chronic or frequent colds.

The April 1995 rating decision was final based upon the 
evidence of record.  38 U.S.C.A. § 7105.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1995 decision that was the last final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant and which must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, the Hodge 
decision stressed that under the regulation new evidence 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed January 2002, the regulations in effect since 
August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

As noted, an application to reopen the veteran's current 
claim was received by the RO in January 2002.  The evidence 
added to the record since the April 1995 rating decision that 
denied the veteran's claim includes VA and non-VA medical 
records, and the veteran's oral and written statements in 
support of his claim.

A November 1991 VA record shows the veteran complained of a 
productive cough with sinus draining and a sore throat.  The 
assessment was an upper respiratory infection.

In a January 1994 VA outpatient record, the veteran 
complained of a productive cough.  The assessment was 
bronchitis.

A May 1995 VA outpatient record shows the veteran complained 
of a cold with chest congestion.  He had dizziness, a sore 
throat, and a productive cough.  The diagnosis was 
bronchitis.

An October 1995 VA treatment record shows the veteran 
complained of a sinus infection and a non-productive cough.  
An upper respiratory infection was diagnosed.

During an October 1995 personal hearing at the RO, the 
veteran testified that he did not remember what his diagnosis 
was in service for a respiratory disorder.  He was given a 
shot and put in the hospital for a week.  He indicated that 
since service, he had a lot of colds.  He did not take any 
medication for his respiratory problems and caught colds 
easily.  The veteran stated that the doctor at the time 
thought he had pneumonia.  He had coughing spells.  He 
recently saw a doctor and was put on a prescription drug.  He 
did not use any inhalers.  The veteran stated that he got 
bronchitis really easily, caught colds, and frequent coughed 
up matter.  The veteran raised the possibility that he was 
exposed to mustard gas in service, and the hearing officer 
informed him that he had to bring that issue as a separate 
claim.

A September 1996 VA chest x-ray showed an impression of a 
normal chest.

An April 1997 VA outpatient report shows the veteran had 
sinus and ear trouble.

A September 1998 VA outpatient record shows the veteran was 
then a current smoker.

An October 1998 VA record shows the veteran complained of 
some sinus congestion.  He denied a sore throat, chest pain, 
shortness of breath, fever, and chills.  The assessment was 
sinusitis.

In a February 2002 written statement, A.H., M.D., indicated 
that the veteran had rather significant exertional dyspnea, 
which was very limiting. Dr. H. said that the veteran's 
current clinical evaluation revealed at least moderate 
chronic obstructive pulmonary disease (COPD) as evidenced by 
his pulmonary function tests.  X-rays were also consistent 
with COPD.

In a March 2002 signed statement, Dr. O. said the veteran 
suffered from respiratory problems and had a respiratory 
disease in service.

A June 2002 VA record shows the veteran complained of 
shortness of breath.  He continued to smoke cigarettes and 
had begun a program to quit smoking.  He complained of 
wheezing.  On examination, the chest was bilaterally 
expansile.  The lungs contained no rales.  The assessment was 
COPD and nicotine addiction.

An August 2002 VA treatment record shows a chest x-ray 
revealed the veteran's lungs were clear with clear 
costophrenic angles, the heart size and pulmonary vascular 
marking patterns were normal, and the mediastinum and hila 
were unremarkable.  The veteran continued to smoke one pack 
of cigarettes per day.

In a January 2003 written statement, Dr. H stated the veteran 
had moderate obstructive lung disease, as characterized by 
pulmonary function testing.  Dr. H. noted that the veteran 
was a previous smoker, but had since stopped.  It was also 
noted that the veteran reported having trouble for years, 
dating back to his service in the military.  Dr. H said he 
saw records showing the veteran's hospitalization for what 
was characterized as "acute respiratory disease."  The 
veteran reported since that time that he had problems with 
his breathing with gradual progression.  Dr. H's diagnosis 
was chronic obstructive pulmonary disease of moderate 
severity with gradual progression dating back, historically, 
to his time in the military.

During his April 2005 hearing, the veteran testified that he 
could not obtain his post service treatment records, for the 
period just after his discharge, because the doctors were all 
dead and the records were destroyed.  The veteran stated he 
was hospitalized in service for a respiratory disorder.  
Post-service, he always caught bad colds and had breathing 
problems.  He went to his family doctor instead of the VA.  
The veteran said he started smoking in service because his 
training instructor made him smoke.  He said he would not go 
into combat with anyone that did not smoke a cigarette.  He 
testified that he was able to quit smoking and was trying his 
best.  He was unable to secure any additional records.

As noted above, the veteran has asserted that he has a 
respiratory disorder and that the disorder had its origin 
during his period of active service.  His service medical 
records reflect treatment for acute respiratory distress in 
1958 but, when examined for discharge in January 1960, his 
chest x-ray was normal and a respiratory abnormality was not 
reported.

The evidence received since the April 1995 RO decision 
consists of VA and non-VA medical records and the veteran's 
oral and written statements.  The more recent VA medical 
records include Dr. H.'s January 2003 written statement to 
the effect that the veteran had COPD dating back to his 
military service.  That evidence is new, and does bear 
directly on the question of whether the veteran has a 
respiratory disorder related to active military service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a respiratory 
disorder on a de novo basis.

B.  Service Connection

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a respiratory disorder, manifested by repeated 
colds and shortness of breath, or COPD, due to treatment in 
service.  Although the evidence shows that the veteran 
currently has COPD, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  The evidence of record does show 
the veteran was treated for an acute respiratory disorder in 
April 1958, while in service.  However, upon completion of 
his treatment, there were no subsequent instances of 
treatment for or symptoms of a respiratory disorder while he 
was in service.  On the other hand, the records reflect that 
his chest and lungs were normal when examined upon separation 
from service in January 1960, a chest x-ray was normal, and 
he denied having respiratory symptoms at that time, and the 
first post service medical evidence of record of a 
respiratory disorder is from 1991, more than 30 years after 
the veteran's separation from service. 

While the veteran has indicated that he received medical 
treatment for respiratory problems after service, he also 
stated that all of the treating physicians were dead and the 
medical records were destroyed.  Here, the Board notes that 
we may only make a determination in this case based on the 
evidence of record and we may not presume to guess as to what 
those alleged treatment records may have stated.  An award of 
service connection based on such a presumption would force 
the Board to rely on mere speculation.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).

In support of his claim, the veteran relies on the January 
2003 written opinion of Dr. H. who stated that he reviewed 
some records provided by the veteran that diagnosed "acute 
respiratory disease" in service, and diagnosed COPD dating 
back to military service.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. H.'s January 2003 statement might 
appear to support the appellant's claim, but a close analysis 
shows that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran has COPD with gradual 
progression dating back, historically, to his time in 
service.  The physician does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board also notes that Dr. H. failed to address the effect 
of the veteran's years of smoking on his current diagnosis.  

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  It is clear 
that Dr. H's opinion was not based on a review of the service 
medical records, other than the single record provided by the 
veteran, or post-service medical evidence, and it appears 
that the nexus opinion was based exclusively upon the 
veteran's self-reported history.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1996) (suggesting that bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See also Black v. Brown, 5 Vet. App. 177, 180 
(1995) (suggesting that a medical opinion is inadequate when 
it is unsupported by clinical evidence).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The U.S. Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Thus, for all the reasons set forth above, the Board does not 
find that Dr. H.'s 2003 statement supports the veteran's 
claims.

The Board also notes that during his April 2005 hearing, the 
veteran said he started to smoke in service because his 
training instructor made him smoke.  To the extent that the 
veteran may seek to link any currently diagnosed respiratory 
disorder to his smoking in service, the Board notes that, for 
claims filed after June 9, 1998, recently enacted legislation 
prohibits granting service connection for disability on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during his or her service.  
38 U.S.C.A. § 1103 (West 2002).  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
probative medical opinion or other medical evidence that 
supports his claim.  The evidence now of record fails to show 
that the veteran currently has a respiratory disorder related 
to his period of active military service.  Thus, this claim 
is denied.  38 U.S.C.A. §§ 1110, 5107(a) (West 2002); 38 
C.F.R. § 3.303 (2004).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra. There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his respiratory 
disorder.

The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused and 
contributed to his currently diagnosed respiratory disorder.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for a 
respiratory disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
respiratory disorder must be denied.

III.  Whether New and Material Evidence Was Submitted To 
Reopen A Claim for Service Connection for a Bilateral Knee 
Disorder

The RO, in an unappealed rating decision dated in July 1995, 
denied service connection for a bilateral knee disorder.  The 
RO found at that time that medical evidence showed no injury 
in service, and with evidence of a knee disorder existing 
prior to service, there was no evidence of aggravation of 
knee problems during service.

The evidence of record at the time of the unappealed July 
1995 decision that denied entitlement to service connection 
for a bilateral knee disorder included the veteran's service 
medical records.  When examined for pre-induction in July 
1957, the examiner noted that, as to the lower extremities, 
the veteran's knees were weak all his life but there was no 
locking or disability.  At that time, the veteran reported a 
history of a trick or locked knee.  The veteran was found 
qualified for general military service.  A March 1958 service 
examination report shows that the veteran's lower extremities 
were normal.

A June 1958 clinical record shows the veteran incurred an 
injury to his left leg when a box of ammunition was dropped 
on it.  There was no tenderness.

When examined for separation from service in January 1960, 
the veteran reported a history of a trick or locked knee.  It 
was noted he complained of bilateral knee cramps at times, 
and had no difficulty with the knee if he took it easy.  On 
examination, his lower extremities were normal.

In a June 1995 written statement, J.O., M.D., indicated the 
veteran had knee pain that affected his ability to stand and 
perform his duties at work.  Dr. O. said that review of the 
veteran's medical records from service show he had an injury 
to his left knee in service.  Dr. O. opined that the injury 
now made it difficult for him to stand for a long time at 
work.

The July 1995 rating decision was final based upon the 
evidence of record.  38 U.S.C.A. § 7105.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. at 145.  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. at 273.  In the present case, this means that the 
Board must look at all the evidence submitted since the July 
1995 decision that was the last final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant and which must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. at 1356.  
Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the Hodge decision stressed 
that under the regulation new evidence could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in January 2002, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in January 2002.  The evidence added to 
the record since the July 1995 rating decision that denied 
the veteran's claim includes VA and non-VA medical records, 
and the veteran's oral and written statements in support of 
his claim.

During his October 1995 personal hearing at the RO, the 
veteran testified that he had an injury to his left knee when 
a stack of ammunition fell on him, that he described as 40 to 
50 pound boxes of ammunition.  He said he was at the back of 
a truck unstacking the ammunition and putting it in the truck 
and was standing sideways when it hit him on the side.  He 
and two other men were taken to the infirmary.  He believed 
x-rays were taken at that time.  The veteran was given 
topical medication to put on it and was assigned to light 
duty for a while.  He noted that, currently, he was planning 
to quit his job because he could not stand on his legs any 
longer.  They hurt so much he had to sit down.  They swelled 
and got tender.  He experienced sharp pains.  The veteran 
reported that he walked with a limp.  He had problems every 
day with his knee and believed old age had something to do 
with it.  He was diagnosed with arthritis of the knees, 
although no x-rays were taken.  He said that when he was 
inducted he said he had weak knees.  However, the veteran did 
not see a doctor for his knees prior to service.  He stated 
that no doctor ever told him that his knee disorder was 
related to his military service.

May 1996 VA x-rays of the left knee revealed no significant 
radiograph abnormality.

In a March 2002 signed written statement, Dr. O. indicated 
that the veteran received an injury to his knees while in 
service when ammunition fell on both his knees.  It was noted 
that the veteran now walked with the assistance of a cane 
because of the bilateral knee problems.  He needed further 
treatment of his osteoarthritis and degenerative disease of 
both knees.

During his April 2005 hearing, the veteran testified that he 
could not obtain treatment records for the period just after 
his discharge because the doctors died and the records were 
destroyed.  He recounted his injury in service when 
ammunition boxes fell and pinned him between two trucks.  He 
had a big scar on his right knee.  He hurt both knees.  They 
swelled up, and he was taken to the infirmary.  They were 
wrapped.  In eight days he returned to regular duty.  He had 
problems with the right knee ever since.  He had sharp pains 
and swelling.  The veteran used a walking cane.  He was 
treated for his knees after service by family doctors, but 
those were the records that were destroyed.  Dr. O. told him 
that his knee had cartilage damage that was never taken care 
of, that it healed incorrectly throughout the years, and that 
it could have been caused by his service injury.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a bilateral knee disorder essentially fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denial in July 1995.  In this respect, the additional 
evidence submitted does not suggest that the veteran had a 
bilateral knee disorder due to or aggravated by service, and 
the VA and non-VA medical records and statements do not 
support the appellant's contentions that such a disorder was 
incurred in or related to his period of active service.

Even assuming, arguendo, that the veteran's claim for service 
connection for a bilateral knee disorder were to be reopened 
and considered on the merits, the claim would still fail.

The veteran has contended that service connection should be 
granted for a bilateral knee disorder.  Although the evidence 
shows that the veteran currently has osteoarthritis in his 
knees, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his lower extremities were normal on separation from 
service and the first post service evidence of record of knee 
pain is from 1995, nearly 35 years after the veteran's 
discharge, and the first post service evidence of record of 
bilateral knee arthritis or degenerative disease is from 
2002, more than 45 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's osteoarthritis of the knees 
to service or any incident of service has been presented.

While Dr. O.'s June 1995 written statement refers to the 
veteran's military injury, it provides no connection between 
any currently diagnosed knee disorder and the veteran's 
period of military service.  Additionally, there is no 
evidence that Dr. O reviewed any of the veteran's service 
medical records or obtained his medical history from any 
source other than the veteran.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Routen, supra; 
Harvey v. Brown, 6 Vet. App. at 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has a 
bilateral knee disorder related to his period of active 
military service.  Thus, this claim would be denied.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra.  There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his bilateral knee 
disorder.

Consequently, the Board finds that the evidence received 
since the July 1995 RO decision regarding the claim for 
service connection for a bilateral knee disorder is 
cumulative of the evidence previously considered by the RO 
and not sufficiently significant to warrant reconsideration 
of the merits of the claim on appeal.  As the evidence 
received since the July 1995 RO decision to deny service 
connection for a bilateral knee disorder is not new and 
material, it follows that the claim for service connection 
for a bilateral knee disorder may not be reopened.







ORDER

Service connection for a respiratory disorder is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is denied.


REMAND

The Board notes that in a February 2005 rating decision, the 
RO denied the veteran's claim for an evaluation in excess of 
40 percent for residuals of a neck injury with symptoms of 
left radicular pain.  Thereafter, during his April 2005 Board 
hearing, the veteran indicated he did not agree with this 
determination.

The Board construes the veteran's April 2005 statement as a 
timely notice of disagreement as to the issue of entitlement 
to an evaluation in excess of 40 percent for residuals of a 
neck injury with symptoms of left radicular pain.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the case 
regarding the issue of entitlement to an 
evaluation in excess of 40 percent for residuals 
of a neck injury with symptoms of left radicular 
pain.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, should that 
claim should be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


